Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  Claims 22 and 23 should be the system claims not method claims.  Appropriate correction is required.

Response to Amendment
This office action is in response to the applicants Amendment filed on December 21, 2020.   Claims 1, 5, 7-10, 15 and 17-18 have been amended and claims 21-23 are added. Claims 1, 2, 5, 7-11, 15, 17-23 are presented for further consideration and examination.
Applicant's arguments with respect to claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sykes et al. (U.S. 2010/0138688 A1).
Re claim 1, Sykes et al. disclose in Figures 1-11 a method for setup of a network device, operated in a network device, comprising: analyzing packets received from one or more terminal devices (e.g. Figures 1-2, paragraphs [0023, 0026, and 0035]); generating a message for triggering a setting process if an event matched a trigger condition according to an analysis result (e.g. Figures 1-2 and 8-9 and paragraph [0030]) wherein the trigger condition is one or any combination of an application condition (e.g. paragraphs [0014-0023] application condition status), a time condition  (e.g. paragraphs [0028, 0051, 0062 and 0064] and Figures 2-3 traffic timing such as delay, jittering) and an identification for terminal device that are set in the network device (e.g. paragraphs [0005 and 0011 and 0109] and table 1); transmitting the message for triggering a setting process to a setup device; and re-configuring a corresponding 
Re claim 2, Sykes et al. disclose in Figures 1-11 the setting parameters are stored in a memory of the network device, and that customized setting parameters with respect to the network device are generated after accumulating the setting parameters for a period of time (e.g. claim 4 and paragraphs [0071-0077]).
Re claim 9, Sykes et al. disclose in Figures 1-11 the setup device is one of the terminal devices connected with the network device (e.g. abstract).
Re claim 10, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 7, 8, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykes et al. (U.S. 2010/0138688 A1) in view of Cherian et al. (U.S. 2017/0325264).

Re claim 5, Sykes et al. disclose in Figures 1-11 at least one of the QoS parameters is a bandwidth and/ or priority setting corresponding to each of the terminal devices or applications (e.g. paragraphs [0006, 0052, 0050, and 0131]); however, Sykes et al. fail to discloses at least one of the access control parameters is a setting relating to a time limit for accessing the network and/or the applications used by each of the terminal devices. 
Cherian et al. discloses at least one of the access control parameters is a setting relating to a time limit for accessing the network and/or the applications used by each of the terminal devices (e.g. paragraphs [0067, 0068]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add the a time limit access as seen in Cherian et al.’s invention into Sykes et al.’s invention because it will achieving high data throughput. 

Re claim 7, Sykes et al. disclose in Figures 1-11 setting up the QoS parameter or the access control parameters for the network device (e.g. Figure 6 and paragraphs [0012, 0146, 0151]); however, Sykes et al. fail to disclose the access parameters are pre-configured by the setup device and performed in the network device for a period of time.
Cherian et al. discloses the access parameters are pre-configured by the setup device and performed in the network device for a period of time (e.g. paragraphs [0067, 0068]). 

Re claim 8, Sykes et al. disclose in Figures 1-11 setting up the QoS parameter or the access control parameters for the network device (e.g. Figure 6 and paragraphs [0012, 0146, 0151]); however, Sykes et al. fail to disclose the access parameters are restored to original settings after the period of time ends.
Cherian et al. discloses the access parameters are restored to original settings after the period of time ends (e.g. paragraphs [0067, 0068]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add the restored to original settings after the period of time ends as seen in Cherian et al.’s invention into Sykes et al.’s invention because it will achieving higher data throughput. 
Re claim 15, it is a system claim having similar limitations cited in claim 5.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 17, it is a system claim having similar limitations cited in claim 7.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 7.
Re claim 21, Sykes et al. disclose in Figures 1-11 setting up the QoS parameter or the access control parameters for the network device (e.g. Figure 6 and paragraphs [0012, 0146, 0151]); however, Sykes et al. fail to disclose the access parameters are changed according to the calendar.  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to use the scheduling feature as seen in Cherian et al.’s invention into Sykes et al.’s invention because it will achieving higher data throughput.
 Re claim 22, it is a system claim having similar limitations cited in claim 21.  Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 21.
Re claim 23, it is a system claim having similar limitations cited in claim 8.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykes et al. (U.S. 2010/0138688 A1) in view of Stephenson et al. (U.S. 10,560,348 B2).

Re claim 18, it is a system claim having similar limitations cited in claim 11.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 11.
Re claim 19, Sykes et al. in view of Stephenson et al. disclose in Figures 1-11 a time characteristic of one of the plurality of network devices is learned from the setting parameters transmitted from the plurality of network devices through the database of the cloud server, so that the system automatically performs operations of the corresponding setting parameters on daily, weekly and monthly basis (e.g. Sykes et al. – Figures 1-2 and 8-9 with continuous monitoring the network performance and Stephenson et al. - col. 2 lines 25-45).
Re claim 20, Sykes et al. in view of Stephenson et al. disclose in Figures 1-11 the setting parameters transmitted by one of the plurality of network devices received by the database learn personal user setting parameters of individuals in each LAN (e.g. Sykes et al. – abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2017/0325264
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443